Citation Nr: 0900698	
Decision Date: 01/07/09    Archive Date: 01/14/09

DOCKET NO.  03-08 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The veteran and the appellant




ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to March 
1971.

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Philadelphia, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which found that new and material 
evidence had not been received to reopen a claim for service 
connection for PTSD.  

The veteran testified at a hearing before a decision review 
officer of the RO in March 2003.  He subsequently suffered 
from a stroke and his spouse was appointed as his guardian.  
She testified at a hearing at the RO before a Member of the 
Board in January 2006.  

By decision dated in March 2006, the Board reopened the 
veteran's claim for service connection for PTSD and remanded 
the issue for further development.  That has been 
accomplished and the case has returned to the Board for 
appellate review.  


FINDINGS OF FACT

1.	A psychiatric disorder was not evident during service or 
until many years thereafter and is not shown to have been 
caused by any in-service event.  

2.	The record does not include credible supporting evidence 
verifying the occurrence of the veteran's claimed in-service 
stressors such that a diagnosis of PTSD is not supported by 
the evidence of record.  


CONCLUSION OF LAW

PTSD was neither incurred in nor aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  Id.

In VCAA letters dated in January 2001 and March 2006, the RO 
notified the appellant of the information and evidence 
necessary to substantiate the claim, the information and 
evidence that VA would seek to provide, and the information 
and evidence the appellant was expected to provide. In 
addition, the RO asked the appellant to submit any evidence 
in his possession that pertains to the claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  The March 2006 VCAA letter included notifications that 
met all of these elements.  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the veteran was a prisoner-of-war 
under the provisions of Sec. 3.1(y) of this part and the 
claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor. 38 C.F.R. § 3.304 (f).

The appellant, on behalf of the veteran, is claiming service 
connection for PTSD.  Review of the record shows no complaint 
or manifestation of a psychiatric disorder while the veteran 
was on active duty and no indication that the veteran has a 
psychiatric disorder, other than PTSD, that is shown to have 
been the result of service.  The record does show that the 
veteran underwent several VA compensation examinations and 
has undergone VA outpatient treatment, with some of the 
examination reports and treatment records indicating that he 
meets the criteria for a diagnosis of PTSD.  The most recent 
examination, conducted pursuant to the Boards March 2006 
remand, includes an opinion that the correct diagnoses for 
the veteran's disabilities are PTSD and alcohol abuse, in 
remission.  The examiner specifically indicated that the 
stressors that were reported by the veteran were likely 
sufficient to produce PTSD.  Therefore, the first two 
requirements to establish service connection have been met in 
that there is an established diagnosis and a link between the 
diagnosis and a claimed in-service stressor.  The primary 
question before the Board now is whether the veteran had 
verified stressors that may be utilized for the purpose of 
establishing the claimed diagnosis.  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a claim of 
entitlement to service connection for PTSD will vary 
depending on whether or not the veteran was engaged in combat 
with the enemy. Where it is determined, through recognized 
military citations or other supportive evidence, that the 
veteran was engaged in combat with the enemy and the claimed 
stressors are related to such combat, the veteran's lay 
testimony regarding claimed stressors must be accepted as 
conclusive as to their actual occurrence and no further 
development for corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
"satisfactory," e.g., credible, and "consistent with the 
circumstances, conditions, or hardships of such service."  
Where, however, the VA determines that the veteran did not 
engage in combat with the enemy, or that the veteran did 
engage in combat with the enemy but the claimed stressor is 
not related to such combat, the veteran's lay testimony, by 
itself, will not be enough to establish the occurrence of the 
alleged stressor.  Zarycki v. Brown, 6 Vet. App. 91 (1993).  

The Board finds that the veteran did not engage in combat 
with the enemy while serving in Vietnam.  Review of his 
claimed stressors, including the testimony he gave at his 
hearing at the RO in 2003, prior to his stroke, does not show 
any stressor wherein he was actually engaged in combat.  For 
example, he stated that while stationed in Da Nang, Vietnam, 
he was afraid when he had to drill at night while waiting for 
an attack by the Viet Cong, but that they were not attacked.  
Other claimed stressors included hearing shelling at night of 
enemy positions, having a poncho stolen by Vietnamese while 
in a bathroom, and seeing a dead soldier who had fallen in 
the water after returning to the base having had too much to 
drink.  None of these stressors, or any of the others 
contained in the veteran's correspondence or testimony can be 
considered to be engagement in combat with the enemy.  As 
such, independent verification is necessary to establish 
their occurrence.  West v. Brown, 7 Vet. App. 70 (1994).  

Two attempts have been made with the U.S. Army and Joint 
Services Records Research Center (JSRRC) (formerly known as 
the U.S. Armed Services Center for Unit Records Research 
(CURR) and also formerly known as the U.S. Army and Joint 
Services Environmental Support Group (ESG)) to verify the 
veteran's stressors.  In a February 1994 letter, ESG, after 
reviewing the request made by the RO stated that there had 
not been sufficient information provided for any stressor 
verification.  A second request was made, pursuant to the 
Board's March 2006 remand.  At that time, JSRRC responded in 
a similar manner.  A valid stressor that could be researched 
had not been provided by or on behalf of the veteran.  
Specifically, JSRRC could not determine if the veteran had 
drilled at night for enemy attacks when an actual attack that 
could be verified was not contended to have occurred.  

The conclusion made by the VA examiner in September 2008, 
with regard to the diagnosis of PTSD being supported by in-
service stressor incidents, are based on the veteran's 
recitation of events which have not been corroborated.  As 
such, it is of no probative value.  See Swann v. Brown, 5 
Vet. App. 229 (1993) [Board was not required to accept the 
medical opinions of two doctors who rendered diagnoses of 
PTSD almost 20 years after the claimant's separation from 
service and who relied on history as related by the claimant 
as the basis for those diagnoses].   

The Board acknowledges that a diagnosis of PTSD was rendered 
on VA examination, based on a history of in-service 
stressors, but that there is no evidentiary basis that those 
stressors occurred, and that a diagnosis based on a 
claimant's recitation of events is not probative.  As the 
stressors are not are not related to combat, verification is 
necessary and two attempts have shown that they are too 
vaguely presented to be capable of verification.  As such, 
the Board must conclude that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for PTSD.

The preponderance of the evidence is against the claim, and 
therefore the benefit of the doubt doctrine is inapplicable.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Service connection for PTSD is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


